DETAILED ACTION
This action is in response to amendments filed February 3rd, 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Status of claims
Claims 17-21, 23-31 are pending. Examiner notes the cancellation of claim 22, in addition to previously canceled claims 1-16.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "40, 41" and "44" have both been used to designate the outer circumferential surface of the bellows protection in Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 17 is objected to because of the following informalities:
In line 6 of claim 17, a comma should be placed after “moisture”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 17-21, 23-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “wherein the inner circumferential surface of the bellows protection bears at least substantially against the outer circumferential surface of the seal bellows, the inner circumferential surface of the bellows protection being smaller than the outer circumferential surface of the seal bellows so as to form a gap therebetween”.
It is unclear from the claim as to how or where the gap is between the inner and outer circumferential surfaces if the inner surfaces bears “at least substantially against” the outer surface. Being that the inner surface bears “at least substantially against” the outer surface, this could imply that the entire inner surface bears against the outer surface and if such is the case, it is unclear how there could be a gap between the two surfaces. Appropriate correction is required.
Claim Rejections - 35 USC § 102
Claims 17, 18, 20, 21, 23-27, 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okazaki (WO 02/42653).
Regarding claim 17, Okazaki discloses a ball joint (21 Fig. 1, 2) for a vehicle (as stated in the Technical Field section) comprising:
	a housing (23) having an opening (at a top end where a shaft of ball stud 22 exits the housing);
	a ball stud (22) rotatably and pivotably mounted in the housing and including a shaft extending out of the opening of the housing (as seen in Fig. 1, 2);
	a seal bellows (2) for protecting the housing opening against unwanted penetration of dirt and/or moisture, the seal bellows having an outer circumferential surface (see Annotated Fig. 1 below); and
	a bellows protection (9) having an inner circumferential surface (see Annotated Fig. 2 below);
	wherein the seal bellows is surrounded in some areas by the bellows protection to prevent damage to the seal bellows due to mechanical influence (see Fig. 1, 2, where the seal bellows is surrounded in some areas by the bellows protection, providing protection to prevent damage to the seal bellows due to mechanical influence), and
	wherein the inner circumferential surface of the bellows protection bears at least substantially against the outer circumferential surface of the seal bellows (as seen in the figures), the inner circumferential surface of the bellows protection being smaller than the outer circumferential surface of the seal bellows (it can be seen in the figures that the length of inner circumferential surface is less than the length of the outer circumferential surface) so as to form a gap therebetween (it can be seen in Fig. 2 that there is a gap 10 between the inner and outer circumferential surfaces ).

    PNG
    media_image1.png
    438
    481
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    434
    420
    media_image2.png
    Greyscale

Annotated Figure 1						Annotated Figure 2
Regarding claim 18, Okazaki discloses wherein the seal bellows comprises a shaft contact region (3) and a housing contact region (4), and wherein the seal bellows sealingly contacts the shaft with the shaft contact region on one end and sealingly contacts the housing by the housing contact region on another end (it can be seen in Fig. 1, 2 that the shaft contact region and housing contact region are on opposing ends of the seal bellows, and sealingly contact the shaft and housing, respectively), and the bellows protection surrounds the seal bellows in an encircling area extending in an axial direction of the ball joint in a direction of the shaft contact region proceeding from the housing contact region (it is stated ¶ 4 of the Best Mode For Carrying Out The Invention section that the bellows protection is annular, therefore encircling the seal bellows in an encircling area; it can be seen in Fig. 1, 2 that the bellows protection extends axially from the housing contact region to the shaft contact region, meaning that the encircling area extends in an axial direction of the ball joint in a direction of the shaft contact region proceeding from the housing contact region).
Regarding claim 20, Okazaki discloses wherein the bellows protection is configured to be dimensionally stable and elastic at the same time (Fig. 2 shows the bellows protection undergoing elastic deformation as the ball stud rotates, meaning that it is able to retain and return to its original shape when the ball stud returns to its axial position, making the bellows protection dimensionally stable and elastic at the same time).
Regarding claim 21, Okazaki discloses wherein the bellows protection by itself is contoured in an axial direction of the ball joint (the bellows protection is contoured to fit around the seal bellows in an axial direction of the ball joint as seen in Fig. 1, 2).
Regarding claim 23, Okazaki discloses wherein the seal bellows comprises a wall (see Annotated Fig. 3 below) and wherein the wall of the seal bellows has a zigzag shape in some areas in an axial direction of the ball joint (it can be seen in the figures that the wall zigs in some direction to the left and zags in some direction to the right).

    PNG
    media_image3.png
    438
    540
    media_image3.png
    Greyscale

Annotated Figure 3
Regarding claim 24, Okazaki discloses wherein the seal bellows and the bellows protection correspond to one another at least substantially with respect to a shape in the encircling area (the bellows protection correspondingly fits around the seal bellows, due to their corresponding shapes in the encircling area, as seen in Fig. 1).
Regarding claim 25, Okazaki discloses wherein the seal bellows comprises a bulged portion adjoining the housing and extending in the axial direction of the ball joint in the direction of the shaft contact region (see Annotated Fig. 3 below), the bulged portion being encircled by the bellows protection (it can be seen in Fig. 1, 2 that the bellows protection encircles the bulged portion).

    PNG
    media_image4.png
    499
    694
    media_image4.png
    Greyscale

Annotated Figure 4
Regarding claim 26, Okazaki discloses wherein the bellows protection is arranged along the bulged portion so as to be spaced apart from the seal bellows (it can be seen in Fig. 2 that as the ball stud rotates, the bellows protection is spaced apart from the bulged portion of the seal bellows; see gaps 10).
Regarding claim 27, Okazaki discloses wherein the bellows protection comprises a seal bellows contact region (see Annotated Fig. 5 below) and an axial end portion (see Annotated Fig. 5) and wherein the bellows protection circumferentially contacts the seal bellows by the axial end portion remote of the seal bellows contact region (as the bellows protection is annular, as noted in ¶ 4 of the Best Mode For Carrying Out The Invention section, it can be seen in Fig. 1, 2 that the bellows protection circumferentially contacts the seal bellows by the axial end portion remote of the seal bellows contact region).

    PNG
    media_image5.png
    444
    532
    media_image5.png
    Greyscale

Annotated Figure 5
Regarding claim 29, Okazaki discloses wherein the seal bellows and the bellows protection are produced from the same material (the last full sentence of ¶ 4 of the Best Mode For Carrying Out The Invention section states the seal bellows and bellows protection are able to be produced from the same material).
Claim Rejections - 35 USC § 103
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of Kwon et al. (US 8,088,015; hereinafter Kwon).
Regarding claim 19, Okazaki discloses a clamping device (8) pressing the seal bellows against a circumferential contact region of the housing (24), but doesn’t explicitly disclose wherein the bellows protection is encircled by the clamping device so as to press the bellows protection and the seal bellows jointly against the circumferential contact region of the housing.
Kwon teaches of a ball joint (see Fig. 4A) having a sealing apparatus (230) comprising an inner seal member (250) and an outer protective member (252), that are jointly clamped to a housing (234; see Col. 4 lines 20-22), providing for proper securement of the seal member and protective member. It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Okazaki with the teachings of Kwon, to have the clamping device encircle both the bellows protection and seal bellows so as to press the bellows protection and the seal bellows jointly against the circumferential contact region, as a means to properly secure the seal bellows and bellows protection.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of Parker (GB-892025).
Regarding claim 28, while Okazaki discloses that the bellows protection is circumferentially attached to the seal bellows (see ¶ 2 of Summary Of The Invention section), they do not explicitly disclose wherein the axial end portion is joined by bonding, gluing, or welding.
Parker teaches of a ball joint (Fig. 1) having a seal bellows (4) that is protected by a bellows protection (8), and wherein an axial end portion of the bellows is bonded to the seal bellows (axial end portion is portion of bellows protection that is bonded to flange 6 of seal bellows; see lines 77-80 page 1), as a means to secure the bellows protection to the seal bellows. It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Okazaki with the teachings of Parker, to provide for the axial end portion of the bellows protection to be bonded to the seal bellows, as a means to secure the bellows protection to the seal bellows.
Claims 30, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of Martin (US 6,386,551).
Regarding claim 30, while Okazaki discloses that the seal bellows may be formed of a resin having rubber-like characteristics (see ¶ 2 of Best Mode For Carrying Out The Invention section) and that the seal bellows and bellows protection may be formed of the same material (the last full sentence of ¶ 4 of the Best Mode For Carrying Out The Invention section states the seal bellows and bellows protection are able to be produced from the same material) they do not explicitly disclose wherein the bellows protection is made of a plastic.
Martin (Fig. 1-8) teaches of a ball joint (30 Fig. 3) having a two-part seal apparatus (12) comprising an inner part (20) and an outer protective part (22), wherein the inner part is made of a polyurethane, which is a plastic with rubber-like characteristics (Col. 5 lines 12-16). It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Okazaki with the teachings of Martin, to produce the seal bellows out of the well-known plastic material polyurethane that has rubber-like characteristics, as a way to take advantage of its material properties. Since Okazaki discloses that the bellows protection and seal bellows may be formed of the same material, it would be further obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to also make the bellows protection out of the plastic polyurethane that has rubber-like characteristics. 
Regarding claim 31, Okazaki does not explicitly disclose wherein the bellows protection is made of a polyurethane, they do disclose wherein that the seal bellows and bellows protection may be formed of the same material (the last full sentence of ¶ 4 of the Best Mode For Carrying Out The Invention section states the seal bellows and bellows protection are able to be produced from the same material).
Martin (Fig. 1-8) teaches of a ball joint (30 Fig. 3) having a two-part seal apparatus (12) comprising an inner part (20) and an outer protective part (22), wherein the inner part is made of a polyurethane (Col. 5 lines 12-16). It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Okazaki with the teachings of Martin, to produce the seal bellows out of the well-known material polyurethane, as a way to take advantage of its material properties. Since Okazaki discloses that the bellows protection and seal bellows may be formed of the same material, it would be further obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to also make the bellows protection out of polyurethane. 
Response to Arguments
The amendments to the claims filed February 3rd, 2022 have been received and overcome the previous claim objections and grounds of rejection under 35 U.S.C. 112(b). However, note the new grounds of rejection under 35 U.S.C. 112(b) in response to the amendments.
With respect to the prior art rejections regarding the claims, Applicant asserts that the amendments to claim 17 overcome the prior art of Okazaki, as the amended claims require “that the inner circumferential surface of the bellows protection bears at least substantially against the outer circumferential surface of the seal bellows, the inner circumferential surface of the bellows protection being smaller than the outer circumferential surface of the seal bellows so as to form a gap therebetween”. Examiner respectfully disagrees.
As noted above in the rejection of claim 17, the seal bellows comprises an outer circumferential surface and the bellows protection comprises an inner circumferential surface (see Annotated Fig. 1, 2). In Fig. 1 of Okazaki, it can be seen that the inner circumferential surface bears against the outer circumferential surface. Also, in Fig. 2 of Okazaki, there is clearly a gap (10) located between the two surfaces. As such, the prior art rejections issued under 35 U.S.C. 102 and 103 are maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852. The examiner can normally be reached M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678